DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

 Election/Restrictions

Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...the intermediate flow path causing the fluid flowing from the one end to change a flow direction of the fluid and then flow from the one end to out of the other end without the fluid being branched,” renders the claim unclear because it is unclear how the intermediate flow path does not branch fluid when the downstream flow path is a ‘downstream branching flow path.’  Thus, the scope of the claim is unclear.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
All other claims not specifically addressed are rejected based upon being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Matsuda (US Patent Application Publication No. 2016/0169595, previously of record).

Regarding claim 1, Matsuda discloses a distributor for distributing fluid to a plurality of fluid outlets (11a, 11b, see figures 29 and paragraphs [0144] and [0145]), the fluid flowing from a fluid inlet (22a, see figure 31), the distributor comprising:
a plurality of branching flow paths (23a on plate 23.1, see figure 29 and corresponding branching paths on plate 23.3, see figure 29) having an upstream branching flow path (23A_1, see figure 29), and downstream branching flow paths(23A_3) located closer to the plurality of fluid outlets than is the upstream branching flow path (downstream is, by definition, closer to the exit than the entrance), the upstream branching flow path having ends (upper and lower ends, see figure 29), the downstream branching flow paths each having a center (center of horizontal portion of each branching path on plate 23.3 is the center, see figure 29); and
an intermediate flow path (paths on plate 23.2, see figure 29, with each path starting immediately after the connection to plate 24_3, such that there are 4 intermediate flow paths) provided between the upstream branching flow path and at least one of the downstream branching flow paths, the intermediate flow path connecting the upstream branching flow path and the at least one of the downstream branching flow paths (see figure 29),
the upstream branching flow path, the intermediate flow path, and the at least one of the downstream branching flow paths each provided respectively on stacked plates (see figure 29; upstream includes portions on the plates 23_1 and 24_2, intermediate includes 23_2 and 24_3, downstream includes 23_3 and 24_4; figure 29; see also [0036] and [0037]),
the distributor being formed in such a manner that the fluid flows in a direction from the fluid inlet to the plurality of branching flow paths (see figure 29, which include arrows indicating flow direction),
the intermediate flow path having one end directly connected to one of the ends of the upstream branching flow path and the other end directly connected to the center of the at least one of the downstream branching flow paths (see figure 29; where one end that is adjacent the upstream branch flow path and another end that is adjacent the downstream branch flow path),
the intermediate flow path causing the fluid flowing from the one end to change a flow direction of the fluid and then flow from the one end to out of the other end without the fluid being branched (branching occurs at the inlet to the intermediate flow path; passing from the inlet to the outlet of the intermediate flow path causes the fluid to change directions without further branching, see figure 29; where the fluid exiting the flow path in plate 23_2 changes direction when entering the flow path in plate 24_3 and does not branch until exiting the flow path).

Regarding claim 2, Matsuda teaches the invention of claim 1 above and Matsuda teaches where the intermediate flow path is formed in such a manner that a flow path length of a portion connecting the one end and the other end is at least two times greater than a flow path width of a portion perpendicular to the portion connecting the one end to the other end (see figure 30; for the purpose of examination, “a flow path width of a portion perpendicular to the portion connecting the one end to the other end” is understood to be the width of a cross section perpendicular to the axis of fluid flow).


Regarding claim 7, Matsuda teaches the invention of claim 1 above and Matsuda teaches where the fluid inlet, the plurality of branching flow paths, and the plurality of fluid outlets are formed in such a manner that the plates each having a through hole are stacked (see section 11 in figure 29, including plates 21 and 24_5).

Regarding claim 8, Matsuda teaches the invention of claim 1 above and Matsuda teaches where a heat exchanger, comprising the distributor as recited in claim 1 and detailed above, and
a plurality of heat transfer tubes (4, see figure 28 and paragraph [0141]) into which the fluid flowing out of the plurality of fluid outlets of the distributor flows.

Regarding claim 9, Matsuda teaches the invention of claim 8 above and Matsuda teaches where the plurality of heat transfer tubes are each circular or flat tubes (tubes 4, see cross sections in figure 2; see also figure 28).

Regarding claim 10, Matsuda teaches the invention of claim 8 above and Matsuda teaches where the heat exchanger of Matsuoka serves as each of an evaporator and a condenser, depending upon the operation (see paragraph [0156]).

Response to Arguments

Applicant's arguments filed June 30, 2022 have been fully considered but they are not fully persuasive. The reasons are as follows.
It is argued on pages 7-10 that the through holes on page 24_3 do not meet the recited intermediate flow path, because they do not change the direction of fluid flow.
However, the rejection is made with respect to the claims and not the drawings.  It appears that Applicant is attempting to claim a specific structure of a flow path without claiming said structure.  In fact, Applicant has claimed very little structure.  The plate of the prior art reference has one end that is adjacent the upstream branch flow path and another end that is adjacent the downstream branch flow path.  Furthermore, at figure 29, the fluid exiting the flow path in plate 23_2 changes direction when entering the flow path in plate 24_3 and does not branch until exiting the flow path. Notwithstanding, the claim language “one end” and “another end” being broad terms and having been interpreted as such.  Lastly, as per MPEP 2145 VI, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763